Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
1.	Claim(s) 1- 4, 7-8, 12-17, 20, 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20220310574, herein after Kim ‘0574) in view of Kim (US 20130106839, herein after Kim ‘6839).
 
Regarding 1:

Kim (US 20220310574, herein after Kim ‘0574) discloses a display panel (100, Fig. 1) comprising: 
a substrate (101, [0043) comprising a main display area (see Fig.1), a component area (AP ), and a peripheral area (i.e. 106); 
a main sub-pixel (102) at the main display area on the substrate ([0043-0044]); 
a main pixel circuit (main pixel circuit MP) connected to the main sub-pixel, and comprising a main storage capacitor (storage capacitor) [0044-0045]; 
an auxiliary sub-pixel ( AP) at the component area on the substrate ([0045]); an auxiliary pixel circuit (pixel circuit for AP) at the peripheral area on the substrate ([0044-0045]), and 
comprising an auxiliary storage capacitor (storage capacitor) ([0046]); and
 a connecting line (e.g. ADL) connecting the auxiliary sub-pixel to the auxiliary pixel circuit ([0046], [0094-0095]).

Kim (‘0574) does not specifically disclose wherein a capacity of the auxiliary storage capacitor is greater than a capacity of the main storage capacitor.  
 
Kim (US 20130106839, herein after Kim ‘6839) discloses a capacity of the auxiliary storage capacitor (CST2) is greater than a capacity of the main storage capacitor (CST1) ([0072]) (the main display section MP and the auxiliary display section SP. FIGS. 7 discloses Cst2 is the storage capacitor of the auxiliary display section SP and CST1 storage capacitor of main display section MP. The capacitance of the  st2 should be more than 2 times larger than Cst1) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim (‘0574) with the teaching of Kim ‘6839, thereby improving the data voltage charging characteristics of the main display section.  
Regarding claim 17:
Kim (US 20220310574, herein Kim ‘0574) discloses a display aparatus (100, Fig. 1) comprising: 
a display panel (see Fig. 2) comprising:
 a substrate (105); 
a main display area (MP) comprising main sub-pixels (MSC); main pixel circuits (102) at the main display area (Fig. 2, [0040-0046]), each of the main pixel circuits comprising a main storage capacitor ([0044-0046]); a component area (AP) comprising auxiliary sub-pixels (subpixels for AP); a peripheral area (106);
auxiliary pixel circuits (circuits for Ap) at the peripheral area (see Fig. 2), each of the auxiliary pixel circuits comprising an auxiliary storage capacitor ([0044-0046]); and connecting lines (e.g. ADL) connecting the auxiliary sub-pixels to the auxiliary pixel circuits (see Fig. 2, [0040-0046]); and a component (AP) under the display panel at the component area ([0067]).
Kim (‘0574) does not specifically disclose wherein a capacity of the auxiliary storage capacitor is greater than a capacity of the main storage capacitor.  
 
Kim (US 20130106839, herein Kim ‘6839) discloses a capacity of the auxiliary storage capacitor (CST2) is greater than a capacity of the main storage capacitor (CST1) ([0072]) (the main display section MP and the auxiliary display section SP. FIGS. 7 discloses Cst2 is the storage capacitor of the auxiliary display section SP and CST1 storage capacitor of main display section MP. The capacitance of the  st2 should be more than 2 times larger than Cst1) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim (‘0574) with the teaching of Kim ‘6839, thereby improving the data voltage charging characteristics of the main display section.  
Regarding claim 2:
Kim (‘0574) discloses a main scan line (MGL, Fig. 9) configured to transfer a scan signal to the main pixel circuit (circuit on MP);
; and an auxiliary scan line (AGL) configured to transfer a scan signal to the auxiliary pixel circuit (pixel circuit on AP, see Fig. 2, [0046]), wherein the main sub-pixel is at a same row as that of the auxiliary sub-pixel, and wherein the auxiliary scan line (AGL, Fig. 9 ) is connected to the main scan line (MGL) via a scan connecting line to receive a same signal as that of the main scan line see Fig. 9A-9B, Fig. 2) ([0046, 0102-0107]).  

Regarding claims 3 and 19:

 Kim (‘0574)  further discloses a main data line (MDL, Fig. 9A-B) configured to transfer a data signal to the main pixel circuit (MP); an auxiliary data line (ADL) configured to transfer a data signal to the auxiliary pixel circuit ([0102-0107]); and a data connecting line (MDL) connecting (electrically connected) the main data line to the auxiliary data line (see Fig. 9A-9B), wherein the main data line and the auxiliary data line are spaced from each other with the component area (i.e. peripheral area) therebetween, and wherein the data connecting line bypasses the component area in the main display area (see Fig. 9A-9B, Fig. 2) ([0046, 0095, 0102-0107]).  

Regarding claims 4 and 20:

Kim (‘0574) discloses wherein an end of the connecting line (ADL) extends to an edge of the component area (i.e. component area in periphery) ([0095]).  

Regarding claim 7:

Kim (‘0574) in view of Kim (‘6839) discloses wherein the main sub-pixel (MP) and the auxiliary sub-pixel (AP) are configured to emit light of a same color as each other, and wherein the auxiliary sub-pixel has a greater size than a size of the main sub- pixel (see Kim ‘6839, [0040]), same motivation as applied to claim 1.

Regarding claim 8:

Kim (‘0574) does not specifically disclose wherein an area occupied by the auxiliary pixel circuit is greater than an area occupied by the main pixel circuit.  
Uezima (US 20150212374) discloses an area occupied by the auxiliary pixel  circuit (PEB1, PEB2) is greater than an area occupied by the main pixel circuit (PEA) ([0080]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim (‘0574) with the teaching of Kim ‘6839 and  Uezima (US 20150212374), thereby providing high efficient data transmission in the display device.
Regarding claims 9 and 22:
Kim (‘0574) in view of Kim (‘6839) discloses wherein the auxiliary storage capacitor (CST2) comprises a first lower electrode (CGs2), a second lower electrode (CGS2), and an upper electrode (EP1) (see Fig. 1), and wherein the first lower electrode and the second lower electrode are at a same layer as each other and spaced from each other ([0191]).  Same motivation as applied to claim 1. 


Regarding claim 12:
Kim ‘0574 discloses  wherein the auxiliary sub-pixel (Auxiliary pixel AP) comprises an auxiliary display element (203), wherein the display panel further comprises: 
an inorganic insulating layer (207) between the substrate (105, Fig. 6) and the auxiliary display element (203) ([0083]); and 
a planarization layer (APL) between the inorganic insulating layer (insulating layer for ILED,207) and the auxiliary display element (APS) , and wherein the inorganic insulating layer has a hole or a groove at the component area (AH2), and the planarization layer is filled in the hole or the groove ([0087]).  

Regarding claim 13:
Kim ‘0574 discloses wherein the auxiliary sub-pixel comprises a first auxiliary sub-pixel, and a second auxiliary sub-pixel (i.e. Ap, see Fig. 2), and wherein the first auxiliary sub-pixel corresponds to a first light-emitting region and the second auxiliary sub-pixel corresponds to a second light-emitting region of one display element (see the illustration Fig.2 and  Fig. 6, AP consist of (ILED)  ([0087])).  

Regarding claims 14 and 24:

Kim ‘0574 discloses wherein the auxiliary sub-pixel comprises a plurality of auxiliary sub-pixels (AP, see Fig. 2) and the auxiliary pixel circuit comprises a plurality of auxiliary pixel circuits (see Fig. 6), and wherein N auxiliary sub-pixels are arranged at the component area along a first direction (see Fig. 2), and N auxiliary pixel circuits are arranged at the peripheral area along the first direction, where N is an integer ((see the illustration Fig.2 and  Fig. 6, AP consist of (ILED)  ([0087])).  
  
Regarding claim 15:

Kim ‘0574 discloses wherein the auxiliary pixel circuit comprises a plurality of auxiliary pixel circuits (see Fig. 2 for pixel circuit), and 
a width of a region (peripheral region) in a second direction (Y direction) where the plurality of auxiliary pixel circuits are located is greater than a width of the component area (area of AP interpreted as component area) in the second direction (see the illustration of Fig. 2, [0040-0046]).  

Regarding claims 16 and 25:
Kim ‘0574 discloses wherein the auxiliary pixel circuit (AP in Fig. 2) comprises a plurality of auxiliary pixel circuits (AP) that are arranged in a stair shape (step shape) from an edge of the display panel (i.e. 106) to a center of the display panel at the peripheral area (see the illustration in Fig. 2 [00400046]).  
 
 
2.	Claim(s) 10-11 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20220310574, herein after Kim ‘0574) in view of Kim (US 20130106839, herein after Kim ‘6839) further in view of Park (US 20070159076).
Regarding claims 10 and 23:

Kim (‘0574) in view of Kim (‘6839) disclose wherein the connecting line  comprises a first connecting line (ADL) and a second connecting line (LL2) (see Fig. 8B), and wherein the first connecting line and the second connecting line are at a same layer as each other (i.e. substrate 106), and an end of the second connecting line (LL2) covers an end of the first connecting line (ADL) (see Fig. 8, [0097]). 
Kim (‘0574) in view of Kim (‘6839) does not specifically disclose the first connecting line comprising a different material from that of the second connecting line.

 Park (US 20070159076) discloses wherein the connecting line comprises the first connecting line (314) comprising a different material from that of the second connecting line (313) (see claim 4 park’s reference ([0094-00096], Fig. 6B).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim (‘0574) with the teaching of Kim ‘6839 and Park, thereby providing improved data transmission in the display device.
Regarding claim 11:

Kim (‘0574) in view of Kim (‘6839) does not specifically disclose wherein the connecting line comprises a first connecting line and a second connecting line, the first connecting line comprising a different material from that of the second connecting line, and wherein the first connecting line and the second connecting line are at different layers from each other and connected to each other via a contact hole.
 
Park (US 20070159076) discloses disclose wherein the connecting line comprises a first connecting line (314) and a second connecting line (313), the first connecting line comprising a different material from that of the second connecting line (see claim 4 park’s reference), and wherein the first connecting line and the second connecting line are at different layers (Fig. 6B) from each other and connected to each other via a contact hole (120) ([0094-00096]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim (‘0574) with the teaching of Kim ‘6839 and Park, thereby providing improved data transmission in the display device.

 3.	Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kim (US 20220310574, herein after Kim ‘0574) in view of Kim (US 20130106839, herein after Kim ‘6839) further in view of Jung (US 20140191228) . 
Regarding claim 18:
Kim (‘0574) discloses wherein each of the connecting lines at the component area comprises a transparent conductive oxide material.
 
Jung (US 20140191228) wherein each of the connecting lines (ADL) at the component area comprises a transparent conductive oxide material ([0052]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim (‘0574) with the teaching of Kim ‘6839 and Jung, thereby forwarding accurate accurate data voltage and  improving the auxiliary pixel structure. 

Allowable Subject Matter
4.	Claims 5-6 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Regarding claim 5 and 21:
The closest art of record singly or in combination fails to teach or suggest the limitations “a first connecting line (TWL1) at the peripheral area (DPA), and a second connecting line ((TWL2)) at the component area (CA), and wherein the first connecting line and the second connecting line comprise different materials from each other (see Applicant’s Fig. 4B, [0130-0131]). 
.
Pertinent Art
5.	Pertinent art of record Jin (US 20160148989) discloses a display device.
 
Inquiry

6.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 

 
/SHAHEDA A ABDIN/Primary Examiner, Art Unit 2692